DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 6-7, 19-20, in the reply filed on 2/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5, 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was considered to be made without traverse in the reply.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 6 recites the limitation "the shot media being unused".  There is insufficient antecedent basis for this limitation in the claim. Further, this is awkwardly worded and may be due to a translation from another language.
Claim 6 recites the limitation "substantially continuous".  The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 20 recites the limitation “a particle diameter segment” (two instances). It is unclear what this is referring to. Is this a single diameter measurement for one particle of the particle group? Or an average of the particles in the group? The scope is unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanuma (WO2017/221894A1, Applicant supplied translation relied on) in view of Shibata (JPH1142563A).
Re Claim 6, as best understood, Tanuma discloses a blasting processing method using shot media, the shot media is Iron-based shot media (pg. 3, para. 6), wherein: a particle Shibata teaches out of a first particle group and a second particle group, one is an aggregate of particles in a shape having an angular part (Abstract). It would be obvious to one of ordinary skill in the art to utilize a particle group which is an aggregate of particles in a shape having an angular part, as taught by Shibata, for the purpose of enabling desired effect on the 
Re Claim 7, Tanuma discloses in the particle diameter distribution after forming the operating mix, a frequency corresponding to a particle diameter segment of the second particle group is smaller than a frequency corresponding to the particle diameter segment of the first particle group (pg. 8, para. 2; Fig. 9).
Re Claim 19, Tanuma discloses the particles included in the second particle group are spheroidal particles and have Vickers hardness of HV300 to 900 (pg. 3, para. 6). 
Re Claim 20, Tanuma discloses a particle diameter segment of the first particle group is 0.600 mm to 1.000 mm (1mm; pg. 8, para. 2), and a particle diameter segment of the second particle group (0.85mm; pg. 8, para. 2) but does not disclose a particle diameter segment of the second particle group is 0.300 mm to 0.500 mm. However, it would be obvious to one of ordinary skill in the art to adjust the size within this slightly smaller range in order to effectively shot blast a target surface in an effective manner and also since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726